IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      2022-NCCOA-298

                                       No. COA21-297

                                      Filed 3 May 2022

     Carteret County, Nos. 19CRS000418, 19CRS000689

     STATE OF NORTH CAROLINA

                  v.

     JAMES MATTHEW KITCHEN


           Appeal by Defendant from judgment entered 18 November 2020 by Judge

     Joshua W. Willey, Jr., in Carteret County Superior Court. Heard in the Court of

     Appeals 25 January 2022.


           Attorney General Joshua H. Stein, by Assistant Attorney General Kathryne E.
           Hathcock, for the State-Appellee.

           Thomas, Ferguson & Beskind, by Kellie Mannette, for Defendant-Appellant.


           COLLINS, Judge.


¶1         Defendant James Matthew Kitchen appeals a judgment entered upon his

     conviction for driving while impaired, his stipulation to three prior driving while

     impaired convictions resulting in Defendant attaining habitual impaired driving

     status, and his guilty plea of attaining habitual felon status. Defendant argues that

     the trial court erred by denying his motion to suppress his medical records, which

     included evidence of his blood alcohol concentration level, because disclosure of the
                                         STATE V. KITCHEN

                                             2022-NCCOA-298

                                            Opinion of the Court



     medical records to the State pursuant to N.C. Gen. Stat. § 8-53 violated his Fourth

     Amendment right to be free from warrantless search and seizure, and that admitting

     the records at trial was prejudicial error. Assuming arguendo that the trial court

     erred by denying Defendant’s motion to suppress and admitting the medical records

     at trial, any error was harmless in light of the overwhelming evidence of Defendant’s

     guilt of driving while impaired by driving “[w]hile under the influence of an impairing

     substance” under N.C. Gen. Stat. § 20-138.1(a)(1). Accordingly, there is no prejudicial

     error in the trial court’s judgment.

                                       I.      Background

¶2          Defendant was arrested on 1 May 2017 for driving while impaired. Defendant

     was indicted by superseding indictment for habitual driving while impaired and

     attaining habitual felon status.1 The State filed an Amended Motion For Production

     of Medical Records on 22 June 2020, moving the court to enter an order directing the

     custodian of records at Carteret Health Care to disclose to the Carteret County

     District Attorney, Defendant’s medical records, including blood tests and toxicology

     screens, relating to his treatment at Carteret Health Care on or about 1 May through




            1 On 3 June 2019, Defendant was indicted by the Carteret County Grand Jury for
     Habitual Impaired Driving. The Grand Jury issued superseding indictments for the same
     offense on 19 August 2019 and 13 July 2020. On 19 August 2019, the Grand Jury also
     indicted Defendant for attaining habitual felon status, with a superseding indictment issued
     on 13 July 2020.
                                  STATE V. KITCHEN

                                   2022-NCCOA-298

                                  Opinion of the Court



2 May 2017. In support of its motion, the State alleged as follows:

             1. That Defendant is currently charged with Habitual
             Impaired Driving, Assault on a Female, Resisting Public
             Officer.
             2. All the above stated charges resulted from an incident
             that occurred in the evening of May 1, 2017.
             3. That Defendant was arrested for impaired driving. Prior
             to his arrest, Officer’s (sic) asked him to submit to a PBT
             (Portable Breath Test) and the results of that test indicated
             a positive reading for alcohol. The number results are not
             admissible at trial.
             4. Officer’s (sic) noted a strong odor of alcohol on
             Defendant’s breath and witnesses stated that a male inside
             the same type of vehicle that was stopped appeared
             intoxicated.
             5. During processing, the Defendant was combative,
             aggressive with officers, and refused to submit to an ECIR
             II breath test.
             6. That Officers did not seek a search warrant for a blood
             test and the Defendant did not consent to a blood test.
             7. That the Carteret County Detention Center refused to
             accept Defendant into the jail without medical clearance
             which resulted in Defendant being transported to Carteret
             Health Care/Carteret General Hospital.
             8. Medical Staff would not release Defendant and
             Defendant remained at the hospital for treatment.
             9. These records are necessary for the prosecution of
             Defendant for Habitual Impaired Driving.
             10. Upon information and belief, Defendant’s medical
             records are in the custody of Carteret Health Care in
             Carteret County, N.C. and may contain information
             regarding Defendant’s impairment within a relevant time
             after driving and information regarding what substances
             Defendant consumed leading to his impaired condition.
                                       STATE V. KITCHEN

                                         2022-NCCOA-298

                                       Opinion of the Court



                  11. That production and disclosure of these records may be
                  compelled pursuant to provisions by N.C. General
                  Statute 8-53 which states that “any resident or presiding
                  judge . . . either at trial or prior thereto . . . may compel
                  disclosure (of medical records) if in his opinion disclosure
                  is necessary to a proper administration of justice.”
                  12. Federal HIPAA laws allow the disclosure of protected
                  health information during any judicial hearing when
                  pursuant to a court order, subpoena, discovery request, or
                  other lawful process, 45 C.F.R. § 164.512(e)(1)(i), as long as
                  the information is “relevant and material to a legitimate
                  law enforcement inquiry and limited in scope as reasonably
                  practicable”. 45 C.F.R. § 164.512(f)(1)(ii).
                  13. Disclosure of this information is in the best interest of
                  justice and the enforcement of the laws of the State of
                  North Carolina. The information sought in Defendant’s
                  medical records is relevant and material to the prosecution
                  of Defendant for Driving While Impaired. The information
                  sought is not available to the State from any other
                  appropriate source and is limited in scope as reasonably
                  practicable.
                  14. The State believes the information contained in the
                  medical records described is necessary and relevant to this
                  case and that it is necessary to the proper administration
                  of justice for the Court to enter an order compelling
                  disclosure of the above-described records to the Carteret
                  County District Attorney’s office pursuant to N.C. [Gen.
                  Stat. §] 8-53.

¶3         The trial court granted the motion, finding and concluding that “the proper

     administration of justice requires that these records be provided to the State of North

     Carolina for the prosecution of this case.” The records were released to the State.

¶4         On 23 October 2020, Defendant filed a motion to suppress the medical records

     asserting that, (1) the State failed to meet the requirements of N.C. Gen. Stat. § 8-53
                                        STATE V. KITCHEN

                                         2022-NCCOA-298

                                        Opinion of the Court



     by failing to submit “an affidavit or other similar evidence setting forth facts or

     circumstances sufficient to show reasonable grounds to suspect that a crime has been

     committed, and that the records sought are likely to bear upon the investigation of

     that crime,” as required by State v. Scott, 269 N.C. App. 457, 462, 838 S.E.2d 676, 680

     (2020), rev’d on other grounds, 377 N.C. 199, 2021-NCSC-41, and (2) disclosure of the

     medical records violated the Fourth, Fifth, and Fourteenth Amendments to the

     United States Constitution and Article I, Sec. 19 and/or 23 of the North Carolina

     Constitution. The motion was accompanied by Defendant’s affidavit, in which he

     averred that he “never consented to the State obtaining [his] medical records from

     Carteret Health Care for May 1st and 2nd, 2017” and “never saw a search warrant

     for those records.”

¶5         Defendant’s motion came on for hearing on 9 November 2020.               Following

     argument, the trial court denied the motion, finding that the State had filed a Motion

     for Production pursuant to N.C. Gen. Stat. § 8-53, and that “[a]lthough it was not

     supported by affidavit, the motion did contain sufficient other information as required

     by [section] 8-53 for the [trial court] to be able to make an independent determination

     that the production of the records was necessary for the proper administration of

     justice.” The trial court further concluded, “[t]here is a presumption that statutes are

     constitutional. The Court is not going to hold that [section] 8-53 violate[s] the federal

     or state constitution. . . . Defendant’s motion to suppress is, therefore, denied.”
                                      STATE V. KITCHEN

                                        2022-NCCOA-298

                                       Opinion of the Court



¶6         Also on 9 November 2020, Defendant admitted and stipulated to driving while

     impaired convictions on 10 December 2012, 20 December 2012, and 8 January 2013.

     The case proceeded to trial and the evidence and arguments of counsel tended to show

     the following:

     A. Kirsten Lambert

¶7         Kirsten Lambert, an assistant general manager at the Taco Bell in Morehead

     City, North Carolina, was working the Taco Bell drive-through on the evening of

     1 May 2017 when a vehicle pulled up to the drive-through window. A woman was

     driving the vehicle, and a man was in the passenger’s seat. “The female driver was

     nervous and scared. You could see she was visibly shaken. The male passenger

     seemed to be kind of sloppy and he was slurring his speech.          So he appeared

     intoxicated.” Ms. Lambert then, “quietly asked the female driver if she was okay

     because she seemed scared. And she quietly said ‘yes.’” After the vehicle drove away,

     Ms. Lambert called 911, describing the situation and her concerns, and gave the

     operator the vehicle’s license plate number and description. An officer arrived at the

     Taco Bell and took a written statement from Ms. Lambert. The statement was

     admitted into evidence.    Ms. Lambert reported in the statement that the male

     passenger appeared “intoxicated” and “irritated.”

     B. Sergeant Kristopher Cummings

¶8         Sergeant Kristopher Cummings of the Morehead City Police Department
                                        STATE V. KITCHEN

                                          2022-NCCOA-298

                                         Opinion of the Court



       (“MCPD”) was on duty on the night of 1 May 2017 when he received a dispatch to

       perform a “welfare check” on a female occupant of a blue Oldsmobile, last seen leaving

       the Morehead City Taco Bell. Within a “minute or two” of receiving the dispatch,

       Sergeant Cummings spotted an Oldsmobile that matched the description of the

       vehicle reported for the welfare check. The Oldsmobile was speeding 55 miles-per-

       hour in a 35 mile-per-hour zone.      Sergeant Cummings stopped the Oldsmobile

       approximately 2 miles from the Taco Bell and approached the vehicle on foot.

¶9           Defendant was in the driver’s seat and there was a female in the front

       passenger’s seat. There was “a strong odor of alcohol coming from the passenger area.

       The female passenger was nervous, seemed very anxious, kind of matched the

       description given by dispatch of the welfare check.”       Sergeant Cummings had

       Defendant step out of the vehicle because, based on the call, “there was a possible

       domestic, or an assault, or something to do with the two of them . . . but also that

       there was a strong odor of alcohol,” and he wanted to separate Defendant from the

       cabin area of the car. Sergeant Cummings determined the smell of alcohol was

       coming from Defendant.

¶ 10         Sergeant Cummings was trained in detecting and apprehending impaired

       drivers. Defendant “had a slur to his speech, . . . [h]is eyes were glassed over,” and

       he was “unsteady on his feet.” Defendant “could not stand up straight without

       swaying, moving, shifting his feet and shifting his weight.” Within five minutes of
                                         STATE V. KITCHEN

                                          2022-NCCOA-298

                                         Opinion of the Court



       Sergeant Cummings having stopped Defendant, Officer Tracy Bruno of the MCPD

       patrol division arrived. Sergeant Cummings turned the investigation over to Officer

       Bruno.

       C. Officer Tracy Bruno

¶ 11         When Officer Bruno arrived at the scene, she performed a welfare check on the

       female passenger, and noted that she “had a fresh contusion on her face. She had

       blood on her lip and she had blood splatter on her cheek area and . . . had been crying

       and upset.” Officer Bruno then approached the male driver, whom she identified at

       trial as Defendant. Officer Bruno testified, “So when I walked up to him, I noticed

       right away that I could smell alcohol, an alcoholic beverage. He had red, glassy eyes.

       And when I started speaking to him, he was slurring his speech. And he did state to

       me that he shouldn’t have been driving and that he was also revoked.” Officer Bruno

       noted that Defendant “looked sloppy, like kind of disheveled.”          Officer Bruno

       suspected alcohol was a factor because Defendant “was displaying, showing signs of

       impairment. He was unsteady on his feet. I smelled a very strong odor of alcohol.

       He had red, glassy eyes. He slurred his speech while talking to me. I mean he

       couldn’t stand up straight by any means.”

¶ 12         Officer Bruno was trained in apprehending and detecting impaired drivers and

       in conducting a portable breathalyzer test (“PBT”), and was certified to perform

       standardized field sobriety testing.     At the scene of the stop, Officer Bruno
                                         STATE V. KITCHEN

                                          2022-NCCOA-298

                                         Opinion of the Court



       administered a PBT to Defendant. Although Defendant was uncooperative, the PBT

       registered a breath sample that was positive for alcohol. Officer Bruno testified that,

       despite Defendant’s failure to cooperate, the positive result on the sample was

       reliable.

¶ 13          Defendant agreed to submit to standardized field sobriety testing. Officer

       Bruno administered three tests: the horizontal gaze nystagmus (“HGN”), one leg

       stand (“OLS”), and walk and turn (“WAT”). On the HGN test, Defendant manifested

       all six “clues of impairment.”    Officer Bruno testified that these clues indicate

       impairment. On the WAT test, Defendant started early, did not follow directions,

       was unable to walk heel-to-toe in a straight line, was unsteady on his feet, and would

       not complete the test. Officer Bruno testified, “usually when you perform a test,

       people can usually follow enough instructions to try to complete the whole test or, you

       know, at least even if they’re impaired or something, they still try to complete the

       [test]. [But Defendant] just completely quit after the first nine steps.” Similarly, on

       the OLS test, Defendant started early, was unsteady, did not follow directions, and

       would not complete the test. As a “safety matter,” because they were on the side of a

       highway, Officer Bruno terminated the testing process. Officer Bruno testified that

       these clues–including failure to follow instructions, starting early, and inability or

       unwillingness to complete the tests–indicate impairment.

¶ 14          When asked whether Officer Bruno was “able to form an opinion satisfactory
                                         STATE V. KITCHEN

                                          2022-NCCOA-298

                                         Opinion of the Court



       to [her]self as to whether the defendant consumed a sufficient quantity of an

       impairing substance as to appreciably impair his mental or physical faculties,” Officer

       Bruno testified that it was her opinion that Defendant was “appreciably impaired.”

       Officer Bruno’s opinion was based on her interactions with Defendant for the twenty

       minutes she spent with him prior to his arrest, what she smelled, what she saw, and

       his performance on the tests.

¶ 15         Officer Bruno arrested Defendant for driving while impaired.          She drove

       Defendant in her patrol car to MCPD. Defendant was admitted for processing and

       an “observation period.” Officer Bruno notified Defendant of his rights in accordance

       with N.C. Gen. Stat. § 20-16.2(a) for “implied-consent” offenses, including impaired

       driving. Defendant refused to sign paperwork acknowledging that he understood his

       rights.

¶ 16         Defendant began to act “irate” and “belligerent.” After Defendant requested to

       call an attorney, Officer Bruno allowed Defendant access to the phone and offered to

       dial if Defendant provided a phone number. Defendant yelled at Officer Bruno that

       it was “[her] f-ing job to call his attorney, not [his].” When Officer Bruno explained

       to Defendant that she did not have phone numbers for lawyers after hours, Defendant

       yelled that Officer Bruno was “an f-ing B-I-T-C-H, an f-ing C-U-N-T. And he started

       bucking up his chest and beating on his chest.” Officer Bruno called for backup

       assistance from Officer Jonathan Sloan. When Officer Sloan arrived about twenty
                                           STATE V. KITCHEN

                                            2022-NCCOA-298

                                           Opinion of the Court



       minutes into the observation period, Defendant urinated on the police station floor in

       front of the officers. At the end of the observation period, Officer Bruno requested

       that Defendant take a breathalyzer test. In response, Defendant was “bucking up

       and screaming he wasn’t f-ing doing anything until . . . his lawyer comes.”

       Specifically, Defendant was “bucking up his chest, beating on it. Like, look, you’ll see

       what I’m going to do. Punching his fist, calling us names the whole time, the B word,

       the C word, F this, F that.”        Officer Bruno again asked Defendant to take a

       breathalyzer test; Defendant said “he wasn’t f-ing blowing into it.” Officer Bruno

       indicated on the test report that Defendant refused the breathalyzer test.

¶ 17         Officers Bruno and Sloan transported Defendant to the Carteret County Jail

       to be seen by a magistrate. Upon arrival, Defendant started “bucking up again and

       he was screaming, Mr. Kitchen is f-ing here” as they walked into the jail. The jailer

       asked Defendant to submit to another PBT, but Defendant said “that he wasn’t doing

       sh-- until his lawyer gets there and that [the jailer] could stick it up his A-S-S.”

       Because of Defendant’s behavior and refusal to submit to the PBT, the jailer insisted

       that Defendant be taken to Carteret Health Care to be medically evaluated and

       cleared prior to being processed.

¶ 18         On the way to the hospital, Defendant again resisted getting into the patrol

       car; Officer Bruno described it as being like “the mattresses that you have rolled up

       that you undo them and they puff up, that’s how it was trying to get him in the car.”
                                         STATE V. KITCHEN

                                           2022-NCCOA-298

                                          Opinion of the Court



       Officers Bruno and Sloan had to push and pull Defendant to get him seated inside

       the vehicle and belted. Once at the hospital, security and medical personnel were

       waiting to meet Defendant. Officers Bruno and Sloan walked Defendant inside the

       hospital by holding his arms, as Defendant “was screaming and scaring all the

       patients in the hospital, screaming cuss words, telling everyone that, at this point,

       that [Officer Bruno] and Officer Sloan sexually assaulted [Defendant], and that

       Officer Sloan put his finger in [Defendant’s] butt.” The officers left Defendant in the

       hospital’s care. Officer Bruno testified that the night she arrested Defendant, “stood

       out in my mind. It’s probably one of the worst cases I’ve ever dealt with, or one of the

       worst subjects I’ve ever dealt with in any kind of case I’ve ever had to investigate or

       be a part of.”

       D. Officer Jonathan Sloan

¶ 19          Officer Jonathan Sloan of MCPD received a call from Officer Bruno that she

       needed back-up in the processing room because her arrestee was “acting belligerent.”

       When he first encountered Defendant inside the processing room, “Defendant[’s]

       appearance looked disheveled, and he appeared to be annoyed[.]” Much of Officer

       Sloan’s testimony corroborated Officer Bruno’s testimony regarding what occurred at

       the police station during the observation period, when the two officers took Defendant

       to the jail, and when they took Defendant to the hospital.

¶ 20          Officer Sloan was trained in apprehending and detecting impaired drivers, and
                                        STATE V. KITCHEN

                                          2022-NCCOA-298

                                         Opinion of the Court



       also was trained and certified to administer breathalyzer tests and standardized field

       sobriety tests. At the time of Defendant’s arrest in May 2017, Officer Sloan had

       investigated and/or made arrests in approximately 100 impaired driving cases. In

       response to the question, “Did you have a sufficient amount of time with this

       defendant as to form an opinion as to whether he was impaired?” Officer Sloan

       testified that he spent “hours” with Defendant that night and he “formed an opinion

       that [Defendant] was appreciably impaired on alcohol.”

       E. Medical Records

¶ 21         After arriving at Carteret Health Care, Defendant was examined by medical

       staff who recommended that Defendant be involuntarily committed for treatment and

       submitted an Affidavit and Petition for Involuntary Commitment to a magistrate.

       The magistrate found that Defendant was “mentally ill and dangerous to himself or

       others” and ordered Defendant involuntarily committed to Carteret Health Care for

       custody and treatment.

¶ 22         Sherill Hand, the custodian of medical records at Carteret Health Care,

       retrieved the records from the archive related to Defendant’s stay in the Carteret

       Health Care emergency room. She testified that the medical records were a “true and

       accurate copy of the medical records that were on file for [Defendant] for May 1 and

       2, 2017.” The medical records were introduced as evidence and admitted to the jury,

       over Defendant’s objection.
                                        STATE V. KITCHEN

                                         2022-NCCOA-298

                                        Opinion of the Court



¶ 23         The medical records indicate that hospital staff performed a psychiatric

       evaluation of Defendant, and completed medical intake, including recording

       Defendant’s medical history and past diagnoses. Defendant did not sign the medical

       authorization treatment form; hospital staff noted on the form that “p[atient] was

       unable to sign.” The records also indicate that medical personnel drew Defendant’s

       blood between 9:42 p.m. and 10:39 p.m. for routine medical diagnosis and treatment.

       The records include a toxicology lab report containing the chemical analysis results

       of the blood draw, including the amount of alcohol registered in the blood sample.

       The records indicate that Defendant stayed overnight at the hospital before being

       released and taken to Carteret County Jail for processing.

       F. Paul Glover

¶ 24         Paul Glover, former Branch Head of the Forensic Tests for Alcohol Branch of

       the North Carolina Department of Health and Human Services, and certified

       toxicologist, performed a conversion of the chemical analysis results provided in the

       medical records and determined that Defendant’s blood alcohol concentration was

       0.12 at the time of the blood draw. Glover described the process and mathematical

       calculations by which he came to this conclusion, including that the conversion ratio

       he used to convert the hospital’s chemical analysis results into a blood alcohol
                                         STATE V. KITCHEN

                                           2022-NCCOA-298

                                          Opinion of the Court



       concentration level is accepted by the scientific community.

       G. Closing Arguments

¶ 25         During its closing argument, the State argued, in part, as follows:

                    You have his medical records. I gave those to you. They
                    were admitted into evidence. So you know he wasn’t
                    having some type of medical episode that could have caused
                    this behavior. His aggressiveness and belligerent nature
                    suddenly appear when he realizes he’s going to jail, and
                    then it suddenly goes away when he sobers up.

                    It wasn’t a medical issue and it wasn’t a mental health
                    issue. He was impaired.

                    His medical records were admitted into evidence and it’s
                    because he went to the hospital that we have actual
                    evidence of what his alcohol concentration was, since he
                    refused the breath test.

¶ 26         Defendant argued in closing that the outcome of the case depended on whether

       the jury accepted the reliability of the State’s evidence that Defendant’s blood alcohol

       concentration was above the legal limit on the night in question, stating,

                    [T]his case is about impairment. And this is -- this is what
                    it comes down to. They called Mr. Kitchen a “0.12” and you
                    have to believe, and be entirely satisfied and convinced of
                    that number “0.12,” despite not hearing any evidence of
                    who ran that test, if it was done correctly, what it was done
                    with.

                    All that we know is that there was a number on a piece of
                    paper that may have been auto-generated after they ran
                    the test. That’s what you’ve got.

                    And you have an expert that took his calculator and took
                    that number, and divided it by another number and moved
                                         STATE V. KITCHEN

                                              2022-NCCOA-298

                                          Opinion of the Court



                    the decimal. That’s what the State presented to you on the
                    number. You get to believe that that number is correct in
                    this case.

¶ 27         The jury convicted Defendant of driving while impaired. Defendant pled guilty

       to having attained habitual felon status.          The trial court entered judgment,

       sentencing Defendant to 144 to 185 months’ imprisonment for habitual impaired

       driving as a habitual felon.

¶ 28         Defendant appealed.

                                        II.     Discussion

¶ 29         Defendant argues that the trial court erred by denying his motion to suppress

       his medical records, which contained his blood alcohol concentration level at the time

       of Carteret Health Care’s blood draw, because the medical records were obtained in

       violation of his Fourth Amendment right to be free from warrantless search and

       seizure. Defendant specifically contends that N.C. Gen. Stat. § 8-53, which allows a

       judge to compel disclosure of confidential medical information “if in [the judge’s]

       opinion disclosure is necessary to a proper administration of justice[,]” was not a

       constitutional method for law enforcement to obtain Defendant’s medical records. See

       N.C. Gen. Stat. § 8-53 (2020).

¶ 30         Assuming arguendo that the medical records were obtained in violation of

       Defendant’s constitutional rights and that the records were improperly admitted at

       trial, these errors were harmless beyond a reasonable doubt. See State v. Autry, 321
                                          STATE V. KITCHEN

                                           2022-NCCOA-298

                                          Opinion of the Court



       N.C. 392, 399, 364 S.E.2d 341, 346 (1988) (concluding that the Court would not

       “address the question of whether the search was valid” where any error in the

       admission of the evidence obtained from the search was harmless beyond a

       reasonable doubt).

¶ 31         A violation of a defendant’s federal constitutional rights “is prejudicial unless

       the appellate court finds that it was harmless beyond a reasonable doubt.” N.C. Gen.

       Stat. § 15A-1443(b) (2020). The burden is on the State to demonstrate, beyond a

       reasonable doubt, that the error was harmless. Id. “[T]he presence of overwhelming

       evidence of guilt may render error of constitutional dimension harmless beyond a

       reasonable doubt.” Autry, 321 N.C. at 400, 364 S.E.2d at 346 (citation omitted).

¶ 32         “A person commits the offense of habitual impaired driving if he drives while

       impaired as defined in [N.C. Gen. Stat. §] 20-138.1 and has been convicted of three or

       more offenses involving impaired driving . . . within 10 years of the date of this

       offense.” N.C. Gen. Stat. § 20-138.5 (2020).

                    (a) A person commits the offense of impaired driving if he
                    drives any vehicle upon any highway, any street, or any
                    public vehicular area within this State:

                            (1) While under the influence of an impairing
                            substance; or

                            (2) After having consumed sufficient alcohol that he
                            has, at any relevant time after the driving, an
                            alcohol concentration of 0.08 or more. The results of
                            a chemical analysis shall be deemed sufficient
                                        STATE V. KITCHEN

                                          2022-NCCOA-298

                                         Opinion of the Court



                          evidence to prove a person’s alcohol concentration[.]

       N.C. Gen. Stat. § 20-138.1 (2020). The act of driving while under the influence of an

       impairing substance under subsection (a)(1) and the act of driving with an alcohol

       concentration of 0.08 or more under subsection (a)(2) are separate, independent, and

       distinct ways by which one can commit the single offense of driving while impaired.

       State v. Perry, 254 N.C. App. 202, 209, 802 S.E.2d 566, 572 (2017). Thus, the State

       may convict a person of driving while impaired for the act of driving while under the

       influence of an impairing substance under subsection (a)(1) where the person’s blood

       alcohol concentration is entirely unknown or less than 0.08. Id.

¶ 33         A person is under the influence of an impairing substance if “his physical or

       mental faculties, or both, [are] appreciably impaired by an impairing substance.”

       N.C. Gen. Stat. § 20-4.01(48b) (2020). Alcohol is an “impairing substance.” Id.

       § 20-4.01(14a); see State v. Phillips, 127 N.C. App. 391, 393, 489 S.E.2d 890, 891

       (1997) (citation omitted). “The effect must be appreciable, that is, sufficient to be

       recognized and estimated, for a proper finding that defendant was impaired.” State

       v. Harrington, 78 N.C. App. 39, 45, 336 S.E.2d 852, 855 (1985).            “Provided a

       determination of impairment is not based solely on the odor of alcohol, the opinion of

       a law enforcement officer . . . has consistently been held sufficient evidence of a

       defendant’s impairment.” Perry, 254 N.C. App. at 209, 802 S.E.2d at 572 (quotation

       marks, brackets, and citation omitted).
                                          STATE V. KITCHEN

                                            2022-NCCOA-298

                                          Opinion of the Court



¶ 34         At trial, the State presented the following evidence that Defendant was driving

       while under the influence of an impairing substance:

¶ 35         Kirsten Lambert testified that Defendant “appeared intoxicated” when he

       pulled up to the drive-through window at Taco Bell. Sergeant Cummings, who was

       trained in detecting and apprehending impaired drivers, detected a strong odor of

       alcohol on Defendant’s person when Sergeant Cummings pulled Defendant over for

       speeding.   Sergeant Cummings testified that Defendant had slurred speech and

       glassy eyes, was unsteady on his feet, and “could not stand up straight without

       swaying, moving, shifting his feet and shifting his weight.”

¶ 36         Officer Bruno was trained and experienced in detecting and apprehending

       impaired drivers. She testified that when approaching Defendant, she “noticed right

       away that [she] could smell alcohol, an alcoholic beverage. He had red, glassy eyes.

       And when [she] started speaking to him, he was slurring his speech.” She observed

       that he was “showing signs of impairment,” was sloppy and disheveled, and “couldn’t

       stand up straight by any means.”

¶ 37         Officer Bruno was also trained to administer PBTs and certified to perform

       standardized field sobriety tests.    At the site of the traffic stop, Officer Bruno

       administered a PBT to Defendant. Although Defendant did not cooperate, the PBT

       registered a breath sample that was positive for alcohol. Officer Bruno testified that

       despite Defendant’s failure to cooperate, the positive result was reliable.
                                         STATE V. KITCHEN

                                          2022-NCCOA-298

                                         Opinion of the Court



¶ 38         Officer Bruno also administered three standard field sobriety tests: on the

       HGN test, Defendant manifested all six clues of impairment; on the OLS and WAT

       tests, Defendant started early, was unsteady on his feet, did not follow instructions,

       and would not complete the tests. Officer Bruno testified that the clues she registered

       on each test indicated impairment. Based on her interactions with Defendant for the

       twenty minutes she spent with him prior to his arrest, what she smelled, what she

       saw, and his performance on the tests, it was Officer Bruno’s opinion that Defendant

       was “appreciably impaired.”

¶ 39         Officer Sloan was also trained in apprehending and detecting impaired drivers

       and had investigated and/or made arrests in approximately 100 impaired driving

       cases. He spent “hours” with Defendant that night and “form[ed] an opinion that

       [Defendant] was appreciably impaired on alcohol.”

¶ 40         This overwhelming evidence of Defendant’s guilt of driving while impaired by

       driving “[w]hile under the influence of an impairing substance” under N.C. Gen. Stat.

       § 20-138.1(a)(1), renders any error in the denial of Defendant’s motion to suppress his

       medical records and the subsequent admission of those records at trial “harmless

       beyond a reasonable doubt.” State v. Lawrence, 365 N.C. 506, 513, 723 S.E.2d 326,

       331 (2012); cf. State v. Scott, 278 N.C. App. 354, 2021-NCCOA-314, ¶ 15 (concluding

       that the erroneous admission of blood evidence was not harmless beyond a reasonable

       doubt where the only evidence of impairment, other than the blood samples, was that
                                        STATE V. KITCHEN

                                             2022-NCCOA-298

                                         Opinion of the Court



       defendant was speeding and recklessly driving). In light of our conclusion, we do not

       address Defendant’s remaining arguments.

                                      III.     Conclusion

¶ 41         The overwhelming evidence of Defendant’s guilt of driving while impaired by

       driving “[w]hile under the influence of an impairing substance” under N.C. Gen. Stat.

       § 20-138.1(a)(1) renders any error in the denial of Defendant’s motion to suppress his

       medical records and the subsequent admission of those records at trial harmless

       beyond a reasonable doubt.     There was no prejudicial error in the trial court’s

       judgment.

             NO PREJUDICIAL ERROR.

             Judges GORE and JACKSON concur.